Case 1:20-mc-00199-JGK-OTW Document 3-52 Filed 04/24/20 Page 1 of 7




               Exhibit ZZ
                  Case 1:20-mc-00199-JGK-OTW Document 3-52 Filed 04/24/20 Page 2 of 7




Summary
Connection Type                                    Cable No. 100
Extraction start date/time                         20/05/2013 12:20:03
Extraction end date/time                           20/05/2013 13:36:54
Extraction Type                                    Physical
Selected Manufacturer                              BlackBerry GSM
Selected Device Name                               9900 Bold
Unit Identifier                                    UFED S/N 5902962
Unit Version                                       1.8.6.69
UFED Physical Analyzer version                     3.7.0.352
Examiner name                                      Eliyahu Sabag, ID: 58022765




                                                                                 CGS&H p. 1

                                                                                  BSGR_LCIA_0023318
          Case
Emails (209)                1:20-mc-00199-JGK-OTW Document 3-52 Filed 04/24/20 Page 3 of 7


Uncategorized (2J9)
lnbox 1L)

#

            Registration
           Deleted lnlacl                  nmestamp 03/06/2012 07.17.SS(UTC+O)                                Pr1onty.Normal             Slatus Oefaull


                                 BlackBeny

      Body file:                 M OS: be231f1b901be617998d1bfH70ecbbS


          Your handheld has been registered w,th the w,reless network.

2
            Fwd: Chrystle Revised Model
           Defeeed· Deleled                Tlmes!amp 30/10/2012 23·52 52(UTC+O)                               PrlOrily: Nonnal           Stel\Ja· Default


                                nir@hfzcap.com Nir Meir
                                advisor@onyxfa.com Advisor

      Body file:                 MOS: ff2S57eSc0899bt9455087bc6192e624


          > > Attached ,s the revised Chryst,e Street model: > > > •  Assumes S250 ADR down from $350 AOR > > •             Reduced F&B NOi to $4.1 MM vs $6.4
          MM >>·       Assumes a 15% reduchon in the selloul of the residential condominiums ($2125 psi)>>·          Changed the cap,1a1slack as discussed to
          show a 50% senior construction loan and an SSO MM EB5 loan>>·           Hotel per key residual (w/ F&B revenues included) of S610,000 per key: with
          F&B stripped out at $40 MM value - works out to $500,000 per key> > •      Equity Needs ol f>roJect = $35 MM > > •     Equ,ty Multiple = 2.9X > > •
          II reduce residential condo sellout to 80% from original projections ; $2000 psf; Equily Multiple or 2.8X > > > >


3
      _     Fwd: BSG-HFZ FUND SUMMARY
           Daleled. Oeleled                Tlm&.!lamp; 31/\0/2012 01·22:54(UTC+O)                             Prlonly: Normal            Status Oefaull


                                nor@hfzcap.com Nor Meir
                                adv,sor@onyxfa.com Advisor

      Body file:                 MOS: 6e6ab4a44eb1d37a2762004c893b2147


          > > Allachad Is the revised waterfall/fund suMmary based on the same deals previously presenled I have revised 270 Wesl Street to reflect the smaller
          project and increased the size of Chatsworth deal to take onto oonsrderation the sister building. Chrystie Street has been revised to reflect tte EB5
          caprtallzatron based on earlier drscussrons > > > •     90/10 model - original/expected sellout > > •      90/1Omodel - 15% across the board reduction >
          >•       90/10 model - 20% across the board reduction > > •      80/20 model - originaVexpected sellout> > •         80/20 model - 15% across the board
          reduction > > •     80/20 model - 20% across the board reduction > > > > > > > > >

4
            Re: B SG-Meribel
           Dcleled. Deleted                ' ~mp; 06/11/201216:33:45(UTC+O)                                                                    Status Read


                                claude@amar.cc Claude Amar
                                 Advisor
                                 Hans Meijer, office@amar.cc office

      Body file:                 M DS: 1318d3cb081 a0cab3ee426ee 766688c9


          <html xmlns="http:J/www.w3.org/1999/xhlllll''>
          <head>
          <meta content="text/html" htlp-equiv="Content-Type"/>
          <style type="text/css">
          /"<![CDATA[·/
          p.5f4c9ff8-ff05-4909·9a4e-a2981b87da3f, li.Sf4c9ff8·ff05-4909-9a4e-a2981b87da3r, div.5f4c9ff8-ff05-4909-9a4e-a2981b87da3f, table.5f4c9ff8-ff05-4909-
          9a4e·a2981b87da3fTable {margin:Ocm; marg,n-bollom:.0001pt;)
          div.Secbon1 {page:Section1;)
          #5f4c9ff8-ff05-4909-9a4e-a2981b87da31excontact a{color:blaok;text-decoration:none;}
          #5f4c9ff8-ff05-4909-9a4e-a2981b87da3fexcontact a·hover{oolor:#lf6600;text-decoration :none:J
          rn>·1
          ..L Item was truncated due to length




                                                                                                                                             CGS&H p. 2

                                                                                                                                              8 SGR_LCIA_0023384
3           Case 1:20-mc-00199-JGK-OTW Document 3-52 Filed 04/24/20 Page 4 of 7




4
       <$RemoveOnDelivery,SuppressSavelnSentltems> BLACKBERRYMESSENGERINVITESTAGE2




                          nir@hfzcap.com nir@hfzcap.com

    Body file:            MD5: a15c751aee91c116bcab7223a095ebef


    -----[~~J~----
    <$Remove0nDelivery,SuppressSavel nSentltems> BLACKBERRYMESSENGERINVITESTAGE2
    -------o-------
    228:AQEBAAECBAACdKc53gAACAEAAwAVAAQCOdMAJrltlKOcl5skU4gX30olzegUAAWiWBo9TsdpF+CWFDAw6A+CCq9iUxQABtubW/jiRs5vkBuaivN
    q+U pp9R+yNAAHo1 gaPXT61jq UdazdOu2xFby/78u DI uwvZyKuifcS9kyyjN FIQpq uZdVHHop+h 1qyY49qUAQALH KsNZUCACpOTQgACq4ovU4XAAAAAAB
    Q



5
       Re: roadshow-investor meetngs




                          nir@hfzcap.com Nir Meir

    Body file:            MD5: dab06fc30977d3cddeb861 Occb534661


    I thinnk and advice to cordinate the trip ( bottom line )to go togther to all at least part .in Doha , Abu Dhabi and Saudi . For this trip to prepaire nax
    internally, using what Nir is doing now on some presnatation material ,so both prenatation looks alile with same style. AISo we discussed in NY, to have
    one master presnatation cover the group .but that is only for general info . The separtae European and US one should be more detailed one with much
    more info and clear message .
    Than after the Gold trip , I think we should sit together and asses together what will be the next step in raising money . We all agree that this is the key
    capapcity for future large transaction . I think Chris Roller desk is large and cover a lot , and acsses is there !
     My biggest question is what we try achive in clear message? Stand by soft comitement to invest in stand alone deals? Is it clear enough ? Can we count
    on it ?is there anther way ?

    Best Beny


6
       <$RemoveOnDelivery,SuppressSavelnSentltems> BLACKBERRYMESSENGERINVITESTAGE2




                          NIR@HFZCAP.COM NIR@HFZCAP.COM

    Body file:            MD5: D6a8df0f29d45a937bb1229c6606f57e



    << no text>>
    -------o-------
    60:AQEBAAE1BAACdKc53gAACAEAAwAAAAQAAAUAAAYAAAcEACxyrDWVAAAqAABQ




                                                                                                                                        CGS&H p. 3

                                                                                                                                          BSGR_LCIA_0023430
 79             ,.J    Emails         25/01/2013
                             Case 1:20-mc-00199-JGK-OTW                 <html xmlns="http://www.w3.org/1999/xhtm1
                                                                   Document    3-52 Filed 04/24/20 "> Page 5 of 7                                                                                                                                                 Yes
                                      22 :45 18(UTC+O) To: Advisor      <head>
                                                                                                 To: Gregg Blackstock                      <title></title>

                                                                                                                                           <style type="text/css">
                                                                                                                                           /"<![COATAr/
                                                                                                                                           body { backround-color: #FFFFFF; }
                                                                                                                                           div.c1 {font- amily: Arial; font-size: small}
                                                                                                                                           /"]J>'/
                                                                                                                                           </style>
                                                                                                                                           </head>
                                                                                                                                           <body>
                                                                                                                                           <div>Absolutely ! On the returns we don&#39;t have to show
                                                                                                                                           individual transaction results but it&#39;s important to be able to
                                                                                                                                           say that we&#39;ve invested x million of equity to buy y million of
                                                                                                                                           assets over z number of deals in so many countries<br />
                                                                                                                                           <br/>
                                                                                                                                           Sent from my iPhone</div>
                                                                                                                                           <div><br />
                                                                                                                                           On 25 Jan 2013, at 20:55, &quot;Advisor&quot; &lt;<a href=
                                                                                                                                           •mailto:advisor@onyxfa.com">advisor@onyxfa.com</a>&gt; wrote:<br
                                                                                                                                           />
                                                                                                                                           <br /></div>
                                                                                                                                           <blockquote>
                                                                                                                                           <div><map name="navMap">
                                                                                                                                           <area coords="0,0,300,73' href=' http://www.exclaimer.com" shape=
                                                                                                                                           "reel" title="Exclaimer Website" /></map>
                                                                                                                                           <div class="Section1">
                                                                                                                                           <div class="c1 ">Anyway ,this presantation will e upgraded many
                                                                                                                                           times still '&nbsp;<br I>
                                                                                                                                           <br />
                                                                                                                                           Sent from my iPad<idiv>
                                                                                                                                           <style type="text/css">
                                                                                                                                           /"<![COATAr/
                                                                                                                                           span.c2 {font-family: Arial; font-size: small}
                                                                                                                                           p.c3 {font-family: Arial; font-size: small}
                                                                                                                                           /"]J>'/
                                                                                                                                           </style>
                                                                                                                                           <div class="c1 "><br />
                                                                                                                                           On 25 Jan 2013, at 22:25, &quot;Chris&quot; &lt;<a href=
                                                                                                                                           ·mai1to:chris.papachristophorou@gmai1.com·><ta><a href=
                                                                                                                                           •mailto:chris.papachristophorou@gmail.com">chris.papachristophorou@
                                                                                                                                           gmail.com</a>&gt;
                                                                                                                                           wrote:<br I>
                                                                                                                                           <br /></div>
                                                                                                                                           <div><span class="c2"></span>
                                                                                                                                           <p class="c3">Gregg,<br />
                                                                                                                                           <br I>
                                                                                                                                           This is a very good starting point but we need lo make certain
                                                                                                                                           improvements<br />
                                                                                                                                           <br />
                                                                                                                                           1. Can we have a map with our offices/presence ?<br />
                                                                                                                                           2. Similarly can we have a map with all the transactions that we
                                                                                                                                           have executed with different colours for those exited and those
                                                                                                                                           which are actively managed<br />
                                                                                                                                           3. Track record) I believe we need to show the amount or total
                                                                                                                                           equity invested, over how many deals in how many countries and the
                                                                                                                                           returns broken down in a) fully realised, b) partially realised or
                                                                                                                                           unrealised and c) a+ b<br />
                                                                                                                                           For our records we need to have the returns for each investment
                                                                                                                                           even if we don&#39;t show it so Hans has to be fullf involved<br />
                                                                                                                                           4. I have the bio of luv and will update mine as wel with some
                                                                                                                                           more details<br />
                                                                                                                                           5.we need to add the new venture and it&#39;s strategy and talk a
                                                                                                                                           bit more about the HFZ JV and future strategy as these are
                                                                                                                                           important initiatives for the platform<br />
                                                                                                                                           5. I will also add some edits, different wording, spelling, <br />
                                                                                                                                           6. Since we will be travelling together I will also show to you
                                                                                                                                           some generic presentations 01 other groups
 80              ,:, Call log                           28/01/2013                               From:                                                                                                                                                            Yes
                                                        09:16 33(UTC+O)                          - Dag Cramer
 81              ,.1   Call log                         28/01/2013                                                                                                                                                                                                Yes
                                                        09:16:39(UTC+O)
 82              ,.J   Call log                         28/01/2013
                                                        09:2141(UTC+O)                           liuag            d ramer
                                                                                                                                                                                                                                                                  Yes

 83             ,.J    Call log                         28/01/2013                                                                                                                                                                                                Yes
                                                        09:21 48(UTC+O)
 84               locations                                       28/01/2013                                                                (51.57820, -0.24025)                                                                                  Yes
                  ................................... 1~i 4~ 5.0.lU.:r~:"0.) .. ... ... .. ... .. ... ... .. ... ... .. ... ... .. ... ... . ..................................................................................................................
 85               locations                                       28/01/2013                                                                (51.57818, -0.24034)                                                                                  Yes
  ... ... .. ... .. ... ... .. ... ... .. ... ... .. ... ... .. . 1_3,:4'.'f .5.0.(LJT_
                                                                                      C_+.02... ..............................................................................................................................................................
 86               locations                                       28/01/2013                                                                (5 1.57796, -0.23969)                                                                                 Yes
  ... ... .. ... .. ... ... .. ... ... .. ... ... .. ... ... .. . 1_3_
                                                                     :_4'.'f .5.0.(LJT_
                                                                                      C_+.02... ..............................................................................................................................................................
 87               locations                                       28/01/2013                                                                (51.57823, -0.24048)                                                                                  Yes
. .. ... ... .. . .................................. 13_:4~. 5.0.(U.:r~:"0.) .. ... ... .. ... .. ... ... .. ... ... .. ... ... .. ... ... . ..................................................................................................................
 88               locations                                       28/01/2013                                                                (51.57826, -0.23939)                                                                                  Yes
................................................................ 13:44:50lUTC+O) ..............-............................................... ·············································································································································-·········
  89             locations                                       28/01/2013                                                                      (51.57791, -0.23987)                                                                                               Yes
................................................................ 13:44:50(UTC+O)..............-............................................... ·············································································································································-·········
 90              locations                                       28/01/2013                                                                     (5 1.57791, -0.23993)                                                                                              Yes
 ··············-·················································13:44:50(UTC+OJ ..............-...··························································································································································································-·
91               locations                                       28/01/20 13                                                              (51.57820, -0.23994)                                                                                             Yes
 ... ... .. ... .. ... ... .. ... ... .. ... ... .. ... ... .. . 1_3_
                                                                    :_4'.'f .S.O(LJT_
                                                                                    C_+.02... ..............................................................................................................................................................
92                 rl Call log                                   28/01/2013                           From:                                                                                                                                                Yes
_.. ... ... .. . .................................. 22.,2!5. ~ 7{LJ:r~:"0.) ...........A.S.hElr_l\vi~21n __U_K___ .. ... ... . ..................................................................................................................
93                C:.· Call log                                  30/01/2013                                                                                                                                                                                Yes
 ................................................ 1_7;5_1_:~_2(LJ_T~:"q) ...................................................................................................................................................................•


                                                                                                                                                                                                                                     CGS&H p. 4
                                                                                                                                                                                                                                                                             . 98
                                                                                                                                                                                                                                         8SGR_LCIA_0023515
274   .i Emails         11 /04/2013     Luv@bsg-
               Case 1:20-mc-00199-JGK-OTW              Document     3-52 Filed 04/24/20 Page 6 of 7                                                   Yes
                        15:58:58(UTC+O) realestate.com     Hi - the other advisor mentioned I should share with you the job
                                                 To: Advisor         description I have put together for the Real Estate Asset Manager
                                                                     position we are trying to fill in New York. Attached is the long form, and
                                                                     the short form is below, along with a summary of our recruiting
                                                                     approach. Please let me know if you have any questions or comments.



                                                                      Short Job Description

                                                                     -Position Summary- Candidate will serve as the representative of BSG
                                                                     Real Estate in its newly formed joint venture with HFZ Capital, a
                                                                     prominent Manhattan-focused residential / mixed-use developer.



                                                                     -Responsibilities:

                                                                     oAsset manage ment of existing development transactions housed within
                                                                     the joint venture. Active involvement in all aspects of such transactions.

                                                                     oReview and analysis (inclusive of financial mod eling) of new
                                                                     transactions within the NYC market.

                                                                     oSetting up and enhancement of reporting and accounting policies and
                                                                     procedures.



                                                                     -Experience-3 to 5 years at a real estate developer, real estate owner/
                                                                     operator, or private equity/ accounting I investment banking firm (with a
                                                                     focus on real estate transactions / funds) .

                                                                     -Education-At least BA / BS with strong academic track record.

                                                                     -Compensation-Salary+ bonus. Level will reflect responsibilities as well
                                                                     as value add / experience.



                                                                     Recruiting Approach

                                                                     My approach to recruiting is as follows, and allows us to cast a decently
                                                                     wide net without incurring too much expense:



                                                                     -Reach out to my own contacts, as I have been doing ;

                                                                     -I have been put in touch with a headhunting firm calledJSB
                                                                     Partners.They are ex-big-4-accountants I consultants who now place
                                                                     people in various roles in real estate and other industries. Also, they
                                                                     don't require exclusivity or a retainer, and their fees a re 25% of first year
                                                                     gtd . comp (pretty reasonable compared to the market). If we sign, they
                                                                     are ready to send u s potentia l candidates ASAP, and fees are only d ue
                                                                     upon success; and

                                                                     -www.Select [http://www.Select]Leaders.com- This website was created
                                                                     during the downturn by some large real estate companies, and is a very
                                                                     good resource for j un io r to m id -level real estate focused candidates. It
                                                                     costs about $450 to post a position, so is very affordable. The only
                                                                     downside is we will have to sift through many resumes, but I have found
                                                                     good candidates through this resource previously.



                                                                     Thanks,




                                                                     Luv Shah

                                                                     BSG Real Estate
                                                                     600 Madison Avenue
                                                                     17th Floor
                                                                     New York, NY 10022
                                                                     USA



                                                                     D


                                                                      0



                                                                     M



                                                                     Luv@bsg-realestate.com [mailto:Luv@bsg-realestate.com)
                                                                     www.bsg-realestate.com
                                                                     (. .i. ./. ./..l. ./../Program%20Files/E xciaimer/www.bsg-realestate.com]



275   ;..i Call Log         11 /04/2013                                                                                                               Yes
                            16:3g:12(UTC +O)



                                                                                                                                   CGS&H p. 5
                                                                                                                                                            239
                                                                                                                                     BSGR_LCIA_0023556
1247    ,..J Emails     14/05/2013      nir@hfzcap.oom
               Case 1:20-mc-00199-JGK-OTW            Document 3-52 Filed 04/24/20 Page 7 of 7
                        22:20:02(UTC+O) To: Advisor


                                                                     From:Kevin Nishimura <kevin .nishimura@db.com
                                                                     [mailto:kevin.nishimura@db.com] >
                                                                     Oate:Tuesday, May 14, 2013 5:51 PM
                                                                     To:Nir Meir <nir@hfzcap.com [mailto:nir@hfzcap.com] >, John Shannon
                                                                     <JShannon@h1tcap.com [maitto:JShannon@hfzcap.com] >
                                                                     Cc:Brian Sedrish <brian .sedrish@db.com (mallto:brian.sedrish@db.com]
                                                                     >, Tom Hornbaker <tom.hombaker@db.com
                                                                     [mailto:tom.hombaker@db.com) >, Andrew Cohen
                                                                     <andrew.cohen@db.com (mailto:andrew.cohen@db.com] >, Richard
                                                                     Debo <richard.debo@db.com [mailto:richard.debo@db.com) >
                                                                     Subject:Bryant Park TS




                                                                     Attached is draft term sheet for Bryant Park. Let us know when you·re
                                                                     ready to discuss.



                                                                     Kevin Nishimura

                                                                     CRE - Special Situations G roup

                                                                     Deutsche Bank

                                                                     60 Wal Street, 10th Floor

                                                                     New York, NY 10005



                                                                     Tel:

                                                                     Cel:

                                                                     kevin.nishimura@db.com [mailto:kevin.nishimura@db.com)




                                                                     This communication may contain confidential and/or privileged
                                                                     information. If you are not the intended recipient (or have received this
                                                                     communication in error) please notify the sender immediately and
                                                                     destroy this communication. Any unauthorized copying, disclosure or
                                                                     distribution of the material in this communication is strictly rorbidden.

                                                                     Deutsche Bank does not render legal or tax advice, and the information
                                                                     contained in this communication should not be regarded as such.


1248   Locations         15/05/2013                                  (32.00483. 34.84169)
                         02:25:27(UTC+O)
1249   Locations         15/05/2013                                  (32.04254, 34.78985)
                         02:28:57(UTC+O)
1250   C. Call Log       15/05/2013         To:                Nir
                         02:30:51(UTC+O)    Meir
1251   Locations         15/05/2013                                  (32.09538, 34.80173)
                         02:32:01(UTC+O)
1252   Locations         15/05/2013                                  (32.13975, 34.81015)
                         02:34:25(UTC+O)
1253    ..J Call Log     15/05/2013         From:
                         02:47:25(UTC+O)    Nir Meir
1254    .-1 Emails       15/05/2013
                         07:34:1 7/UTC+O)   To: Dag Cramer           Have looked in!o a peer group or 23 companies to Gabriel (non-
                                            To: Advisor              operating, project ocmpanies) and tallied up directors. Below you can
                                                                     see by Gabriel going down to 9 directors it is a good move away from
                                                                     being among the highest in the sector (other Kaplan companies
                                                                     Novagold and Sunwerd also have 11, what does this say about his
                                                                     expense discipline?). I would think there is plenty more room to reduce
                                                                     the amount or mouths to reed. Two companies below have only four
                                                                     directors and I know of operating mining companies in Canada also with
                                                                     the minimum 4 directors.




1255   t., Call Log      15/05/2013         To:
                         08:09:29(UTC+O)    Asher Avidan UK
1256    ..i Emails       15/05/2013         lewis@onyxla.com         <html xmlns="http://www.w3.org/1999/xhtml">
                         08:12:02(UTC+O)    To: Advisor              <head>
                                                                     <meta content='1exVhtml" http-equiv="Content-Type" />
                                                                     <style type="texVcss">
                                                                     /'<!(CDATA[•/
                                                                     p.b2c3530d-d6oe-4f3d-b91 f-b5r3bf220761 , li.b2c3530d-d6ce-4f3d-b91 f-
                                                                     b5f3bf220761 , div.b2c3530d-d6ce-4f3d·b91f-b5f3bf220761,
                                                                     table. b2c3530d-d6ce-4f3d·b91 f·b5f3bf220761 Table (margin:Ocm;
                                                                     margin-bollom:.0001pt:)
                                                                     d iv.Section1 {page:Section 1;}
                                                                     #b2c353Dd-d6ce-413d-b91 f-b5f3bf220761 excontact a{color:black:text-
                                                                     decoration:none;}
                                                                     #b2c3530d-d6ce-413d-b91 f-b5f3bf220761 excontact
                                                                     a:hover{color:#f16600;text-decoration:none;}
                                                                     r11>·1
                                                                                                                                CGS&H p. 6

                                                                                                                                 8SGR_LCIA_0023727
